Woods, J.,
delivered the opinion of the court.
The demurrer of appellant to the bill filed against himself and others should have been sustained. The proceeding was an ordinary suit by a simple creditor’s bill, and was prematurely filed. There is no single averment in it that any one of the debts sought to be enforced against the estate of J. E. Browne was due; and until the debt was due, there was no right of action. There being, at the time of the filing of the bill, no present right of action against the debtor, J. E. Browne, the suit was non-maintainable against any of his co-defendants. See Wiggle v. Thomason, 11 Smed. & M., 452; Winston v. Miller, 12 Ib., 550; Brown v. Bank, 31 Miss., 454; Salmon v. Smith, 58 Ib., 399; Bank v. Buddig, 65 Ib., 284.

Reversed' and remanded.